        Case 3:20-cv-00187-VLB Document 91 Filed 06/30/21 Page 1 of 9




                         UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT

U.S. EQUAL OPPORTUNITY         :
COMMISSION,                    :
      Plaintiff,               :
                               :                 No.: 3:20-cv-00187 (VLB)
     v.                        :
                               :
YALE NEW HAVEN HOSPITAL, INC., :                 June 30, 2021
     Defendant.                :
                               :

                   MEMORANDUM OF DECISION GRANTING
                 PLAINTIFF’S MOTION TO COMPEL, [ECF NO. 71]

      Plaintiff U.S. Equal Opportunity Commission (the “EEOC”) brings claims

against Defendant Yale New Haven Hospital (“Defendant”) “under the Age

Discrimination in Employment Act, 29 U.S.C. § 621 et. seq., as amended, (“ADEA”)

and the Americans with Disabilities Act, 42 U.S.C. §12101, et seq., as amended by

the Americans with Disabilities Act Amendments Act of 2008 (“ADA”) and Title I of

the Civil Rights Act of 1991, 42 U.S.C. §1981a, to correct unlawful employment

practices of the basis of age” based on Defendant’s use of a “Late Career

Practitioner   Policy”   (“the Policy”)   that    requires   neuropsychological   and

ophthalmologic examinations for individuals age 70 and older who apply for

medical staff privileges at Yale New Haven Hospital. [ECF No. 1 at 1].

I.    Background

      On June 1, 2021, Plaintiff filed a motion to compel the production of two sets

of documents; namely, peer review and credential files for the medical practitioners

who are subject to the Policy, and the neuropsychological examinations used to

examine such practitioners. See [ECF Nos. 71, 82]. On June 28, 2021, the Court



                                          1
           Case 3:20-cv-00187-VLB Document 91 Filed 06/30/21 Page 2 of 9




held a hearing regarding the parties’ discovery dispute. See [ECF No. 88]. At the

hearing, the Court GRANTED the EEOC’s Motion to Compel, requiring Defendant

to produce the requested documents within 30 days from the date of the hearing,

and explained its reasons for the decision. The Court now formally resolves this

dispute.

II.      Discussion

         A.    Federal Privilege Law Governs the Issues in this Case

         As a rule, federal law governs the existence of a privilege in a civil action in

which federal law supplies the rules of decision, and state law governs the

existence of a privilege where state law supplies the rule of decision. See Fed. R.

Evid. 501. Federal question subject matter jurisdiction exists over this action under

28 U.S.C. § 1331 because the action arises under the ADEA and ADA. Thus, federal

common law supplies the rules of decision and governs the existence of a

privilege. Fed. R. Evid. 501; von Bulow v. von Bulow, 811 F.2d 136, 141 (2d Cir.

1987).

         B.    The Facts of this Case Do Not Warrant Recognition of a Peer Review
               Privilege

         As the Plaintiff correctly points out, “there appears to be consensus among

lower courts and in other circuits that no federal privilege protects medical peer

review materials in civil rights . . . actions.” [ECF No. 82 at 7 (quoting Grenier v.

Stamford Hosp. Stamford Health Sys., Inc., No. 3:14-CV-00970 (VLB), 2016 WL

3951045, at *3 (D. Conn. July 20, 2016) (quoting Francis v. United States, No. 09 CIV.

4004 (GBD) (KNF), 2011 WL 2224509, at *4 (S.D.N.Y. May 31, 2011) (citing cases)].

Moreover, “[d]espite wide codification of the privilege among states, there is broad


                                             2
           Case 3:20-cv-00187-VLB Document 91 Filed 06/30/21 Page 3 of 9




consensus that medical peer review privilege is not recognized under federal

common law . . . and discoverability in federal cases other than medical malpractice

and related actions is common and long-standing.” Wis. Province of the Soc’y of

Jesus v. Cassem, 485 F. Supp. 3d 482, 485, 489 (D. Conn. 2020) (citing Wigmore on

Evidence § 782, Privilege for Medical Peer Review); see also Univ. of Pa. v. EEOC,

493 U.S. 182, 193 (1990) (“disclosure of peer review materials will be necessary in

order for the [EEOC] to determine whether illegal discrimination has taken place.”).

       This does not, however, as Defendant suggests, [ECF No. 81 at 6], resolve

the issue. This is because Rule 501 of the Federal Rules of Evidence affords district

courts “flexibility to develop rules of privilege on a case-by-case basis.” Francis,

2011 WL 2224509, at *4 (quoting Univ. of Penn., 493 U.S. at 189). In determining

whether to adopt a new federal privilege in a given case, “a district court must

consider: (1) whether the privilege serves private and public interests; (2) the

evidentiary benefit that would result from denial of the privilege; and (3) recognition

of the privilege among the States.” Id. (citing Jaffee v. Redmond, 518 U.S. 1, 9

(1996)).

       Here, the EEOC argues that “[u]nder the ADEA, an employer implementing

an age-based policy must establish that the ‘job qualifications which the employer

invokes to justify his discrimination are ‘reasonably necessary to the essence of

his business,’ and that Defendant ‘is compelled to rely on age as a proxy for th[ose]

safety-related job qualifications.’” [ECF No. 82 at 11-12 (quoting EEOC v. City of E.

Providence, 798 F.2d 524, 528 (1st Cir. 1986) (quoting Western Air Lines v. Criswell,

472 U.S. 400, 413 (1985) (emphasis in original))]. Defendant “must show that it had



                                          3
         Case 3:20-cv-00187-VLB Document 91 Filed 06/30/21 Page 4 of 9




to use age as a proxy [for patient safety] because it would have been ‘impossible

or highly impractical’ to deal with the older employees on an individualized basis,’”

id. at 12 (quoting Providence, 798 F.2d at 528) (emphasis in Plaintiff’s

Memorandum), and therefore the EEOC is “entitled to evidence indicating that

[Defendant] could have performed individualized assessments—using factors

other than age—to identify doctors who posed a risk to patient safety” by using,

“[f]or example, the number and nature of patient and coworker complaints,” which

“may indicate a risk for adverse patient outcomes.” Id. “Therefore, documents

regarding the adoption of the Policy, (Req. No. 2), the “statistical data and studies

available to Defendant” which purportedly supported the need for such a Policy

(No. 7), and documents supporting Defendant’s claim that the exams are job-

related and consistent with business necessity (No. 8), for example, are key to

allowing the EEOC to examine and/or challenge Defendant’s stated need to adopt

the policy. See Ex. 2, Req. Nos. 2, 7, 8.” Id. at 11.

      Defendant counters that because the EEOC is only objecting to the Policy,

and not discrimination against any particular practitioner, “the evidentiary value of

the individual [practitioner] files is . . . minimal at best” and “[t]he value of

production of entire peer review credentialing files, which may contain, among

other things, confidential information regarding specific patient incidents and

reports by colleagues who were assured confidentiality, is remote, at best.” [ECF

No. 81 at 8]. Defendant also counters that the EEOC’s motion to compel should be

denied because the EEOC’s requests are “overly broad and invasive . . . and the

privacy interests of the individuals whose files are requested are not outweighed



                                           4
        Case 3:20-cv-00187-VLB Document 91 Filed 06/30/21 Page 5 of 9




by the limited, if not non-existent, probative value of the information demanded.”

Id.

      The EEOC replies that “the credentialing and peer review files . . . are in fact

highly relevant.” [ECF No. 87 at 4 (emphasis in Reply Brief)]. This is because, the

EEOC argues, Defendant must justify why it uses an age-related proxy “by showing

that ‘it is impossible or highly impractical’ to deal with the older employees on an

individualized basis, for example, by identifying poorly performing doctors using

factors other than age,” but the files requested, which Defendant admits includes

“records of disciplinary actions, evidence of current malpractice, and specific

patient incidents and report by colleagues,” are “precisely the kind[s] of

information that would allow [Defendant] to identify doctors who are not

performing safely.” Id. at 4-5 (citing Criswell, 472 U.S. at 414). The Court agrees.

      The EEOC is entitled to review these records to see if the Policy enacted by

Defendant in 2016 is necessary. And, while the peer review privilege “promote[s]

the interests of health care practitioners, health care facilities and the public, by

encouraging self-evaluation and improving the quality of care,” Grenier, 2016 WL

3951045, at *4, any confidentiality concerns on Defendant’s part can be addressed

through agreement of the Parties and proper maintenance of confidentiality

designations, including attorneys’ eyes only, if necessary, in accordance with the

Court’s standing Protective Order issued at the commencement of this case. See

[ECF No. 4]; see also Cassem, 468 F. Supp. 3d at 488-89 (disagreeing that

compelling discovery would have a chilling effect on peer review because “the

discovery materials are subject to a protective order to preserve confidentiality”).



                                          5
        Case 3:20-cv-00187-VLB Document 91 Filed 06/30/21 Page 6 of 9




      In addition, the Court is bothered by Defendant’s refusal, even after several

months, to produce the privilege log required by the Federal Rules of Civil

Procedure. Fed. R. Civ. P. 26(b)(5) (“When a party withholds information otherwise

discoverable by claiming that the information is privileged or subject to protection

as trial-preparation material, the party must (i) expressly make the claim; and (ii)

describe the nature of the documents, communications, or tangible things not

produced or disclosed—and do so in a manner that, without revealing information

itself privileged or protected, will enable other parties to assess the claim.”)

Without the benefit of a privilege log, it is inconceivable how the Court could fully

and fairly assess Defendants’ objection. Equitably, this should weigh in Plaintiff’s

favor. Horace Mann Ins. Co. v. Nationwide Mut. Ins. Co., 240 F.R.D. 44, 47 (D. Conn.

2007) (“An invocation of a claim of privilege without producing an accompanying

privilege log can be an unfair discovery tactic that increases delay in the resolution

of lawsuits, fosters excessive motion practice, increases the costs of litigation, and

greatly increases the work of the court.”).

      Finally, the Court finds that the EEOC’s requests are not overly burdensome,

encompassing as they do the files of only 115 practitioners, a number of

documents far lower than in many other, if not the mine run, of civil cases in federal

court. Plaintiff has presented information to the contrary, as contemplated by the

Federal Rules of Civil Procedure. Moreover, the Federal Rules were amended in

2015 making proportionality the touchstone for discoverability, not necessarily

whether a request is “overly broad,” standing alone.        See Mamakos v. United

Airlines, Inc., No. CV 14-7294 (JFB) (AKT), 2018 U.S. Dist. LEXIS 168803, at *4-6



                                          6
         Case 3:20-cv-00187-VLB Document 91 Filed 06/30/21 Page 7 of 9




(E.D.N.Y. Sept. 28, 2018) (noting that “[i]nformation is discoverable ... if it is relevant

to any party’s claim or defense and is proportional to the needs of the case” and

holding Defendant’s “overly broad” objection to discovery inappropriate) (quoting

Fed. R. Civ. P. 26(b)(1) and Rule 26 Advisory Committee’s Note to 2015

Amendments); CBF Industria De S/A v. AMCI Holdings, Inc., No. 13-CV-2581 (PKC)

(JLC), 2019 U.S. Dist. LEXIS 124326, at *35 n.19 (S.D.N.Y. July 25, 2019) (same); Fed.

R. Civ. P. 26 advisory committee’s note to 2015 Amendment (“The present

amendment restores the proportionality factors to their original place in defining

the scope of discovery.”).

       In sum, given the extreme public interest in ensuring that age discrimination,

if it exists at all, is appropriately limited to cases where no other way of ensuring

public safety is available, or other equally compelling circumstances, and given the

minimal private interest in Defendant’s medical practitioner’s having their

personnel files reviewed in litigation, where sensitive personal information will be

protected from public disclosure, the high probative value of the requested files,

and the fact that these files are being requested to redress the rights of the doctors

themselves, the Court finds that Defendant must produce the requested

practitioner credential and peer review files in 30 days. Although the peer review

privilege is widely recognized in state courts, Grenier, 2016 WL 3951045, at *6, the

balancing of public and private interests, and the probative nature of the files

requested, militates against its use here.




                                             7
        Case 3:20-cv-00187-VLB Document 91 Filed 06/30/21 Page 8 of 9




      2. Defendant must produce the Neuropsychological Tests the EEOC Seeks

      The EEOC argues that Defendant has the burden to show that the

neuropsychological examinations it administers under the Policy are “job-related

and consistent with business necessity,” [ECF No. 82 at 15 (citing ADA §

12112(d)(4)(A))], and are “no broader or more intrusive than necessary.”            Id.

(quoting Conroy v. New York State Dep’t of Corr. Servs., 333 F.3d 88, 97–98 (2d Cir.

2003). Therefore, the EEOC argues, “[i]t is not possible for the EEOC to challenge

[Defendant]’s necessary assertion that the tests ‘are no broader or more intrusive

than necessary’ if the EEOC never even gets to examine the tests. Similarly, the

EEOC, and its experts, must review the tests to evaluate their effectiveness in

achieving YNHH’s stated goals, which include – according to YNHH – patient

safety.” Id. at 15-16 (emphasis in Plaintiff’s Memorandum).

      Apparently, Defendant agrees, and argued at the hearing before the Court

that it intends to produce the examinations the EEOC seeks, but, in the interests of

saving time, it intends its production to be limited to what is obtained from the

publisher, with the test administrator conducting a review of his own materials to

see if there is any difference between his materials and those from the publisher.

      The Court finds this unacceptable. First, the EEOC is entitled to the test

administrator’s documents, i.e., the raw data, i.e., the versions of the tests actually

administered under the Policy, and the administrator’s notes regarding same. In

addition, the Court is unpersuaded by Defendant’s claim that its proposed

approach is more efficient. The Court finds that it would probably take more time




                                          8
        Case 3:20-cv-00187-VLB Document 91 Filed 06/30/21 Page 9 of 9




for the review and comparison Defendant suggests than it would to simply ask the

administrator to have his test materials copied for Defendants to produce.

III.   Conclusion

       For the reasons set forth above, the Court declines to recognize a federal

medical peer review privilege in this case. Accordingly, and for the other reasons

stated above, the EEOC’s Motion to Compel documents and information subject to

this privilege is GRANTED, and Defendant is ORDERED to produce the requested

documents within 30 days.

                                            IT IS SO ORDERED.

                                            ________/s/______________
                                            Hon. Vanessa L. Bryant
                                            United States District Judge

Dated at Hartford, Connecticut: June 30, 2021




                                        9
